Exhibit 10.4 EXECUTION COPY SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT THIS SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented or otherwise modified from time to time, the “Security Agreement”) is entered into as of February 22, 2017, by and among Essendant Co., an Illinois corporation (“Borrower”), Essendant Inc., a Delaware corporation (“Holdings”), the entities listed on the signature pages hereto (Borrower, Holdings and such listed entities, collectively, the “Initial Grantors”) and any additional entities which become parties to this Security Agreement by executing a Security Agreement Supplement hereto in substantially the form of Annex I hereto (such additional entities, together with the Initial Grantors, each a “Grantor”, and collectively, the “Grantors”), and JPMorgan Chase Bank, N.A. (“JPMorgan”), in its capacity as administrative agent (the “Administrative Agent”) for the lenders party to the Credit Agreement referred to below. PRELIMINARY STATEMENT The Grantors,the Administrative Agent,and the Lenders are entering into a Fifth Amended and Restated Credit Agreement dated as of February 22, 2017 (as it may be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”) which shall amend and restate in its entirety that certain Fourth Amended and Restated Five-Year Revolving Credit Agreement, dated as of July 8, 2013 (as it may be amended, restated, supplemented or otherwise modified from time to time, the “Existing Credit Agreement”), by and among certain of the Grantors, JPMorgan and the lenders party thereto; Obligations under the Existing Credit Agreement are secured pursuant to that certain Amended and Restated Security Agreement, dated as of October 15, 2007 (as amended, restated, supplemented, or otherwise modified from time to time prior to the date hereof, the “Existing Security Agreement”) executed by certain of the Grantors; It is a condition precedent to the obligations of the Lenders to make their extensions of credit under the Credit Agreement that the Grantors shall have amended and restated the Existing Security Agreement in its entirety as hereinafter set forth. ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured Parties, hereby agree as follows: ARTICLE I DEFINITIONS 1.1.Terms Defined in Credit Agreement. All capitalized terms used herein and not otherwise defined shall have the meanings assigned to such terms in the Credit Agreement. 1.2.Terms Defined in UCC. Terms defined in the UCC which are not otherwise defined in this Security Agreement are used herein as defined in the UCC. 1.3.Definitions of Certain Terms Used Herein. As used in this Security Agreement, in addition to the terms defined in the first paragraph hereof and in the Preliminary Statement, the following terms shall have the following meanings: “Accounts” shall have the meaning set forth in Article 9 of the UCC. ACTIVE 219795239v.12 “Article” means a numbered article of this Security Agreement, unless another document is specifically referenced. “Chattel Paper” shall have the meaning set forth in Article 9 of the UCC. “Collateral” shall have the meaning set forth in Article II. “Collateral Access Agreement” means any landlord waiver or other agreement, in form and substance satisfactory to the Administrative Agent in its Permitted Discretion, between the Administrative Agent and any third party (including any bailee, consignee, processor, customs broker, or other similar Person) in possession of any Collateral or any landlord of any real property where any Collateral is located, as such landlord waiver or other agreement may be amended, restated, supplemented or otherwise modified from time to time. “Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a). “Collateral Report” means any certificate (including any Revolving Borrowing Base Certificate or FILO Borrowing Base Certificate), report or other document (including, without limitation, the schedules to the Credit Agreement) delivered by any Grantor to the Administrative Agent or any Lender with respect to the Collateral pursuant to any Loan Document. “Collection Account” shall have the meaning set forth in Section 7.1(b). “Commercial Tort Claims” means commercial tort claims, as defined in the UCC of any Grantor, including each commercial tort claim specifically described in Exhibit J. “Control” shall have the meaning set forth in Article 8 or, if applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC. “Copyrights” means, with respect to any Person, all of such Person’s right, title, and interest in and to the following: (a) all copyrights, rights and interests in copyrights, works protectable by copyright, copyright registrations, and copyright applications; (b) all renewals of any of the foregoing; (c) all income, royalties, damages, and payments now or hereafter due and/or payable under any of the foregoing, including, without limitation, damages or payments for past or future infringements for any of the foregoing; (d) the right to sue for past, present, and future infringements of any of the foregoing; and (e) all rights corresponding to any of the foregoing throughout the world. “Default” means any event or condition which constitutes an Event of Default or which upon notice, lapse of time or both would, unless cured or waived, become an Event of Default. “Deposit Account Control Agreement” means an agreement, in form and substance reasonably satisfactory to the Administrative Agent in its Permitted Discretion, among any Loan Party, a banking institution holding such Loan Party’s funds, and the Administrative Agent with respect to collection and control of all deposits and balances held in a Deposit Account maintained by such Loan Party with such banking institution. “Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC. “Documents” shall have the meaning set forth in Article 9 of the UCC. “Effective Date” means the date of the Credit Agreement. “Equipment” shall have the meaning set forth in Article 9 of the UCC. “Event of Default” means an event described in Section 5.1. 2 “Excluded Accounts” means (i) payroll and other employee wage and benefit accounts, (ii) tax accounts, including sales tax accounts, (iii) petty cash accounts funded in the ordinary course of business, (iv) escrow, fiduciary or trust accounts, (v) designated disbursement accounts and bank accounts that are not located in the United States of America and (vi) the Securities Accounts listed on Exhibit B on the Effective Date; provided that, notwithstanding anything to the contrary set forth in foregoing, no Collateral Deposit Account, Liberty Bell BAML Receivables Account or Operating Account shall be an Excluded Account. “Excluded Assets” means (i) any leasehold interest in real property, (ii) any property to the extent that the grant of a security interest therein is prohibited by any applicable law or governmental authority, or requires a consent not obtained of any governmental authority pursuant to any applicable law except to the extent that such applicable law providing for such prohibition, breach, default or termination or requiring such consent is ineffective under applicable law; provided, that, the foregoing exclusion shall in no way be construed to apply if any such prohibition is unenforceable under Sections 9-406, 9-407, 9-408 of 9-409 of the UCC or other applicable law; provided further that, immediately upon the ineffectiveness, lapse or termination of such prohibition or the granting of such consent, such property shall automatically constitute Collateral, (iii) any property to the extent that the grant of a security interest therein is prohibited by, or constitutes a breach or default under or results in the termination of or requires any consent not obtained under, any contract, license, agreement, instrument or other document evidencing or giving rise to such property or, in the case of any investment property, any applicable shareholder or similar agreement, except to the extent that the term in such contract, license, agreement, instrument or other document or shareholder or similar agreement providing for such prohibition, breach, default or termination or requiring such consent is ineffective under applicable law and such prohibition has not been or is not waived or the consent of the other party to such contract, lease, sublease, permit, license, charter or similar agreement has not been or is not otherwise obtained or under applicable law such prohibition cannot be waived; provided, that, the foregoing exclusion shall in no way be construed (x) to apply if any such prohibition is unenforceable under Sections 9-406, 9-407, 9-408 of 9-409 of the UCC or other applicable law or (y) so as to limit, impair or otherwise affect Administrative Agent’s unconditional continuing security interests in and Liens upon any rights or interests of any Grantor in or to monies due or to become due under any such contract, license, agreement, instrument or other similar document; provided, further that such contract, license, agreement, instrument or other similar document will cease to be Excluded Assets and will become subject to the Lien granted hereunder, immediately and automatically, at such time as the granting of a Lien hereunder is no longer prohibited, (iv) the excess over 65% of all of the voting shares of Equity Interests in any first-tier Foreign Subsidiary, (v) any Equity Interests of any Subsidiary of any Foreign Subsidiary, (vi) any shares of Holdings’ capital stock that have been repurchased by Holdings and held in treasury, (vii) any “intent to use” trademark applications for which a statement of use has not been filed and (viii) any property as to which the Administrative Agent determines in its sole discretion that the costs of obtaining, perfecting or maintaining a Lien thereon are excessive in relation to the practical benefit to be afforded thereby. “Exhibit” refers to a specific exhibit to this Security Agreement, unless another document is specifically referenced. Each reference to an Exhibit means such Exhibit as updated from time to time in accordance with this Security Agreement. At the option of the Borrower, any information to be provided in Exhibit B, C, E or G hereto may be provided by a separate disclosure document making reference to this Security Agreement and the applicable Exhibit, in which case each reference to the applicable Exhibit shall be deemed a reference to such disclosure document. “Exhibit Effective Date” means (i) the date hereof, and (ii) the effective date of each update to the Exhibits pursuant to Section 4.16. “Fixtures” shall have the meaning set forth in Article 9 of the UCC. “General Intangibles” shall have the meaning set forth in Article 9 of the UCC. “Goods” shall have the meaning set forth in Article 9 of the UCC. 3 “Instruments” shall have the meaning set forth in Article 9 of the UCC. “Inventory” shall have the meaning set forth in Article 9 of the UCC. “Investment Property” shall have the meaning set forth in Article 9 of the UCC. “Lenders” means the lenders party to the Credit Agreement and their successors and assigns. “Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the UCC. “LibertyBell BAML Receivables Accounts” means the Deposit Accounts maintained at Bank of America, N.A. and identified as the “Liberty Bell BAML Receivables Accounts” in Exhibit B hereto. “Licenses” means, with respect to any Person, all of such Person’s right, title, and interest in and to (a) any and all licensing agreements or similar arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income, royalties, damages, claims, and payments now or hereafter due or payable under and with respect thereto, including, without limitation, damages and payments for past and future breaches thereof, and (c) all rights to sue for past, present, and future breaches thereof. “Nestor Sales Account” means the Deposit Account maintained by Nestor Sales LLC at Bank of America, N.A. and identified as the “Nestor Sales Account” in Exhibit B hereto. “Operating Account” means those Deposit Accounts designated as “Operating Accounts” in Exhibit B to this Security Agreement, as updated from time to time by the Grantors pursuant to Section 7.2. “Patents” means, with respect to any Person, all of such Person’s right, title, and interest in and to: (a) any and all patents and patent applications; (b) all inventions and improvements described and claimed therein; (c) all reissues, divisions, continuations, renewals, extensions, and continuations-in-part thereof; (d) all income, royalties, damages, claims, and payments now or hereafter due or payable under and with respect thereto, including, without limitation, damages and payments for past and future infringements thereof; (e) all rights to sue for past, present, and future infringements thereof; and (f) all rights corresponding to any of the foregoing throughout the world. “Pledged Collateral” means all Instruments, Securities and other Investment Property of the Grantors (including, without limitation, any Pledged Stock), whether or not physically delivered to the Administrative Agent pursuant to this Security Agreement (other than Excluded Assets). “Pledged Stock” means, with respect to any Grantor, the shares of common and preferred stock (or other ownership interest) of each issuer identified in Exhibit G under the name of such Grantor and all other shares of capital stock (or other ownership interest) of whatever class of each such issuer, now or hereafter owned by such Grantor, and all certificates evidencing the same, and shall include, without limitation, all of the capital stock of such Grantor’s Domestic Subsidiaries owned by such Grantor and the requisite percentage of the capital stock of all Material Foreign Subsidiaries required to be pledged pursuant to the Credit Agreement, and owned by such Grantor. “Receivables” means the Accounts, Chattel Paper, Documents, Investment Property, Instruments and any other rights or claims to receive money which are General Intangibles or which are otherwise included as Collateral. “Section” means a numbered section of this Security Agreement, unless another document is specifically referenced. 4 “Securities Account” shall have the meaning set forth in Article 8 of the UCC. “Security” shall have the meaning set forth in Article 8 of the UCC. “Security Agreement Supplement” means any Security Agreement Supplement to this Security Agreement in substantially the form of Annex I hereto executed by an entity that becomes a Grantor under this Security Agreement after the date hereof. “Settlement Note” means a promissory note from an Account Debtor to a Grantor evidencing such Account Debtor’s obligation to pay Accounts that are past due when the terms of such note are approved by such Grantor. “Stock Rights” means all dividends, instruments or other distributions and any other right or property which the Grantors shall receive or shall become entitled to receive for any reason whatsoever with respect to, in substitution for or in exchange for any Equity Interest constituting Collateral, any right to receive an Equity Interest and any right to receive earnings, in which the Grantors now have or hereafter acquire any right, issued by an issuer of such Equity Interest. “Supporting Obligations” shall have the meaning set forth in Article 9 of the UCC. “Trademarks” means, with respect to any Person, all of such Person’s right, title, and interest in and to the following: (a) all trademarks (including service marks), trade names, trade dress, and trade styles and the registrations and applications for registration thereof and the goodwill of the business symbolized by the foregoing; (b) all licenses of the foregoing, whether as licensee or licensor; (c) all renewals of the foregoing; (d) all income, royalties, damages, and payments now or hereafter due or payable with respect thereto, including, without limitation, damages, claims, and payments for past and future infringements thereof; (e) all rights to sue for past, present, and future infringements of the foregoing, including the right to settle suits involving claims and demands for royalties owing; and (f) all rights corresponding to any of the foregoing throughout the world. “UCC” means the Uniform Commercial Code, as in effect from time to time, of the State of New York or of any other state the laws of which are required as a result thereof to be applied in connection with the attachment, perfection or priority of, or remedies with respect to, Administrative Agent’s or any other Secured Party’s Lien on any Collateral. terms. The foregoing definitions shall be equally applicable to both the singular and plural forms of the defined ARTICLE II GRANT OF SECURITY INTEREST Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on behalf of and for the ratable benefit of the Secured Parties, a security interest in all of its right, title and interest in, to and under all personal property and other assets, whether now owned by or owing to, or hereafter acquired by or arising in favor of such Grantor (including under any trade name or derivations thereof), and whether owned or consigned by or to, or leased from or to, such Grantor, and regardless of where located, but excluding Excluded Assets (all of which will be collectively referred to as the “Collateral”), including: (i) all Accounts; (ii) all Chattel Paper; (iii) all Copyrights, Patents and Trademarks; (iv) all Documents; (i) 5 (v) all Equipment; (vi) all Fixtures; (vii) all General Intangibles; (viii) all Goods; (ix) all Instruments; (x) all Inventory; (xi) all Investment Property; (xii) all cash or cash equivalents; (xiii) all letters of credit, Letter-of-Credit Rights and Supporting Obligations; (xiv) all Deposit Accounts with any bank or other financial institution; (xv) all Commercial Tort Claims; and (xvi) all accessions to, substitutions for and replacements, proceeds (including Stock Rights), insurance proceeds and products of the foregoing, together with all books and records, customer lists, credit files, computer files, programs, printouts and other computer materials and records related thereto and any General Intangibles at any time evidencing or relating to any of the foregoing; to secure the prompt and complete payment and performance of the Secured Obligations. ARTICLE III REPRESENTATIONS AND WARRANTIES Each Grantor representsand warrants, and each Grantor that becomes a partyto this Security Agreement pursuant to the execution of a Security Agreement Supplement represents and warrants (after giving effect to supplements, if any, to each of the Exhibits hereto with respect to such Grantor as attached to such Security Agreement Supplement or as the Exhibits are otherwise updated from time to time in accordance with this Security Agreement), to the Administrative Agent and the Lenders that: 3.1.Title, Authorization, Validity, Enforceability, Perfection and Priority. Such Grantor has good and valid rights in or the power to transfer the Collateral owned by it and title to the Collateral with respect to which it has purported to grant a security interest hereunder, free and clear of all Liens except for Liens permitted under Section 4.1(e), and has requisite power and authority to grant to the Administrative Agent the security interest in the Collateral pursuant hereto. The execution and delivery by such Grantor of this Security Agreement has been duly authorized by proper corporate or limited liability company proceedings of such Grantor, as applicable, and this Security Agreement constitutes a legal valid and binding obligation of such Grantor and creates a security interest which is enforceable against such Grantor in all Collateral it now owns or hereafter acquires, subject to applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer, voidable transactions or other laws affecting creditors’ rights generally and subject to general principles of equity, regardless of whether considered in a proceeding in equity or at law. When financing statements have been filed in the appropriate offices against such Grantor in the locations listed on Exhibit H, the Administrative Agent will have a fully perfected first priority security interest in that Collateral owned by such Grantor in which a security interest may be perfected by filing under the UCC, subject only to Liens permitted under Section 4.1(e). 3.2.Type and Jurisdiction of Organization. The type of entity of such Grantor and its state of organization are set forth on Exhibit A. 6 3.3.Principal Location.As of the Closing Date, such Grantor’s location of its place of business (if it has only one) or its chief executive office (if it has more than one place of business), are disclosed in Exhibit A. 3.4.Collateral Locations. All of such Grantor’s locations where (A) any Collateral that constitutes Eligible Inventory with a market value in excess of $250,000 in the aggregate or (B) any other Collateral with a market value in excess of $1,000,000 in the aggregate, in each case, other than Collateral in transit in the ordinary course of business, is stored or located are listed on Exhibit A. All of said locations are owned by such Grantor except for locations (i) which are leased by the Grantor as lessee and designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a public warehouse or is otherwise held by a bailee or on consignment as designated in Part VII(c) of Exhibit A. 3.5.Deposit Accounts and Securities Accounts. All ofsuch Grantor’s Deposit Accounts and Securities Accounts are listed on Exhibit B; provided that Grantors shall have up to 30 days after the opening of any Excluded Account after the Closing Date to update Exhibit B. 3.6.Exact Names. Such Grantor’s name in which it has executed this Security Agreement is the exact name as it appears in such Grantor’s organizational documents, as amended, as filed with such Grantor’s jurisdiction of organization. Except as set forth on Exhibit A, such Grantor has not, during the five years preceding the Exhibit Effective Date, been known by or used any other corporate or fictitious name, or been a party to any merger or consolidation, or been a party to any acquisition. 3.7.Letter-of-Credit Rights and Chattel Paper.As of the most recent Exhibit Effective Date, Exhibit C lists all Letter-of-Credit Rights and Chattel Paper having a face amount in excess of $1,000,000 owned by any of the Grantors. All action by such Grantor necessary or desirable to protect and perfect the Administrative Agent’s Lien on each item listed on Exhibit C as of the most recent Exhibit Effective Date (including the delivery of all originals and the placement of a legend on all Chattel Paper as required hereunder) has been duly taken. The Administrative Agent will have a fully perfected first priority security interest in the Collateral listed on Exhibit C, subject only to Liens permitted under Section 4.1(e). Such Grantor has not pledged, assigned or delivered any letter of credit or Chattel Paper to any third party other than the Administrative Agent. 3.8.Accounts and Chattel Paper. (a)The names of the obligors,amounts owing,due dates and other information with respect to its Accounts and Chattel Paper are and will be correctly stated, in all material respects, in all records of such Grantor relating thereto and in all invoices and Collateral Reports with respect thereto furnished to the Administrative Agent by such Grantor from time to time. As of the time when each Account or each item of Chattel Paper arises, such Grantor shall be deemed to have represented and warranted that such Account or Chattel Paper, as the case may be, and all records relating thereto, are genuine and in all material respects what they purport to be. (b)With respect any of its Accounts scheduled or listed in the most recent Collateral Report as constituting Eligible Accounts, as of the date of such Collateral Report, (i) such Accounts are Eligible Accounts; (ii) to such Grantor’s knowledge, there are no facts, events or occurrences which in any way impair the validity or enforceability thereof or could reasonably be expected to materially reduce the amount payable thereunder as shown on such Grantor’s books and records and any invoices, statements and Collateral Reports with respect thereto; and (iii) such Grantor has not received any notice of proceedings or actions which are threatened or pending against any Account Debtor which might result in any adverse change in such Account Debtor’s financial condition. (c)In addition, with respect to all of its Accounts, (i) no payments have been or shall be made thereon except payments promptly delivered to a Collateral Deposit Account or Liberty Bell BAML Receivables Account as required pursuant to Section 7.1; and (ii) to such Grantor’s knowledge, all Account 7 Debtors have the capacity to contract. 3.9.Inventory. With respect to any of its Inventory scheduled or listed on the most recent Collateral Report as constituting Eligible Inventory, as of the date of such Collateral Report, (a) such Inventory is Eligible Inventory, (b) such Inventory (other than Inventory in transit in the ordinary course of business) is located or stored at one of the locations set forth on Exhibit A (as updated from time to time pursuant to Section 4.16 or the most recent Collateral Report) or otherwise as permitted pursuant to Section 4.1(g), (c) such Inventory has been produced in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and all rules, regulations and orders thereunder and (d) the completion of manufacture, sale or other disposition of such Inventory by the Administrative Agent following an Event of Default shall not require the consent of any Person and shall not constitute a breach or default under any contract or agreement to which such Grantor is a party or to which such property is subject. 3.10.Intellectual Property. Such Grantor does not haveanyinterest in,or titleto, any Patent, Trademark or registered Copyright except as set forth in Exhibit D or any application for any of the foregoing; provided that except where the failure to own or hold license rights thereto would not reasonably be expected to have a Material Adverse Effect. This Security Agreement is effective to create a valid and continuing Lien on and, upon filing of appropriate financing statements in the offices listed on Exhibit H and timely filing of this Security Agreement with the United States Copyright Office and the United States Patent and Trademark Office, fully perfected first priority security interests in favor of the Administrative Agent (subject only to Liens permitted under Section 4.1(e)) on such Grantor’s Patents, Trademarks and Copyrights, such perfected security interests are enforceable as such as against any and all creditors of and purchasers from such Grantor; and all action necessary or desirable to protect and perfect the Administrative Agent’s Lien on such Grantor’s Patents, Trademarks or Copyrights shall have been duly taken. The use of such Patent, Trademark or Copyright as set forth in Exhibit D, by each Grantor does not infringe upon the rights of any other Person, and each Grantor’s rights thereto are not subject to any licensing agreement or similar arrangement, in each case except where such infringement or licensing agreement or similar arrangement would not reasonably be expected to have a Material Adverse Effect. 3.11.Filing Requirements. As of the most recent Exhibit Effective Date, none of its Equipment is covered by any certificate of title, except for the vehicles and other Equipment described in Part I of Exhibit E. As of the most recent Exhibit Effective Date, none of the Collateral owned by it is of a type for which security interests or liens may be perfected by filing under any federal statute except for (a) the vehicles and other Equipment described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights held by such Grantor and described in Exhibit D. 3.12.No Financing Statements, Security Agreements. No valid financing statement or security agreement describing all or any portion of the Collateral which has not lapsed or been terminated (by a filing authorized by the secured party in respect thereof) naming such Grantor as debtor has been filed or is of record in any jurisdiction except for financing statements or security agreements (a) naming the Administrative Agent on behalf of the Secured Parties as the secured party and (b) in respect to Liens permitted under Section 4.1(e). 3.13.Pledged Collateral. (a)As of the most recent Exhibit Effective Date, Exhibit G sets forth a complete and accurate list of all Pledged Stock, and to the extent (x) the same do not constitute Permitted Investments or Settlement Notes and have a value in excess of $5,000,000 individually or $10,000,000 in the aggregate and (y) the same constitute Settlement Notes and have an outstanding principal amount in excess of $1,000,000 individually or $10,000,000 in the aggregate, all other Pledged Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial owner and sole holder of record of the Pledged Collateral listed on Exhibit G as being owned by it, free and clear of any Liens, except for any Liens permitted by Section 4.1(e). Such Grantor further represents and warrants that (i) all Pledged Collateral owned by it constituting an Equity Interest in any Subsidiary has been (to the extent such concepts are relevant with respect to such Pledged Collateral) duly authorized, validly issued, and is fully paid and non-assessable, (ii) with respect to any certificates delivered to 8 the Administrative Agent representing an Equity Interest, except as disclosed by the Borrower to the Administrative Agent, such certificates are Securities as defined in Article 8 of the UCC as a result of actions by the issuer or otherwise, (iii) all such Pledged Collateral held by a securities intermediary (other than in connection with any Securities Account that is an Excluded Account) is covered by a control agreement among such Grantor, the securities intermediary and the Administrative Agent pursuant to which the Administrative Agent has Control, and (iv) all Pledged Collateral which represents Indebtedness owed to such Grantor has, to such Grantor’s actual knowledge, been duly authorized, authenticated or issued and delivered by the issuer of such Indebtedness, is the legal, valid and binding obligation of such issuer and such issuer is not in default thereunder. (b)In addition, (i) none of the Pledged Collateral owned by it has been issued or transferred in violation of the securities registration, securities disclosure or similar laws of any jurisdiction to which such issuance or transfer may be subject, (ii) no options, warrants, calls or commitments of any character whatsoever (A)exist relating to such Pledged Collateral or (B) obligate the issuer of any Equity Interest included in the Pledged Collateral to issue additional Equity Interests, and (iii) no consent, approval, authorization, or other action by, and no giving of notice, filing with, any governmental authority or any other Person is required for the pledge by such Grantor of such Pledged Collateral pursuant to this Security Agreement or for the execution, delivery and performance of this Security Agreement by such Grantor, or for the exercise by the Administrative Agent of the voting or other rights provided for in this Security Agreement or for the remedies in respect of the Pledged Collateral pursuant to this Security Agreement, except as may be required in connection with such disposition by laws affecting the offering and sale of securities generally. (c)Except as set forth in Exhibit G, as of the most recent Exhibit Effective Date, such Grantor owns 100% of the issued and outstanding Equity Interests which constitute Pledged Collateral owned by it. Except as set forth in Exhibit G, none of the Pledged Collateral that is set forth in Exhibit G which represents Indebtedness owed to such Grantor is subordinated in right of payment to other Indebtedness or subject to the terms of an indenture; provided that in no event shall any Receivable owed to such Grantor be subordinated in right of payment to other Indebtedness or subject to the terms of an indenture. ARTICLE IV COVENANTS From the date of this Security Agreement and thereafter until this Security Agreement is terminated pursuant to the terms hereof, each Grantor party hereto as of the date hereof agrees, and from and after the effective date of any Security Agreement Supplement applicable to any Grantor (and after giving effect to supplements, if any, to each of the Exhibits hereto with respect to such subsequent Grantor as attached to such Security Agreement Supplement or as the Exhibits are otherwise updated from time to time in accordance with this Security Agreement) and thereafter until this Security Agreement is terminated pursuant to the terms hereof, each such additional Grantor agrees that: 4.1.General. (a)Organizational and Identification Numbers; Mailing Address. Promptly upon request by the Administrative Agent therefor, such Grantor agrees to furnish any of the following information to the Administrative Agent: (i)the organizational number issued to such Grantor by its state of organization and its federal employer identification number; (ii)such Grantor’s mailing address, or the location of its records concerning the Collateral as set forth in this Security Agreement; and (i) 9 (iii)such Grantor’s location of its place of business (if it has only one) or its chief executive office (if it has more than one place of business), (b)Authorization to File Financing Statements; Ratification. Such Grantor hereby authorizes the Administrative Agent to file, and if requested will deliver to the Administrative Agent, all financing statements and other documents and take such other actions as may from time to time be requested by the Administrative Agent in order to maintain a first priority perfected security interest in and, if applicable, Control of, the Collateral owned by such Grantor, in each case to the extent required to ensure the accuracy of the representation set forth in Section 3.16 of the Credit Agreement. Any financing statement filed by the Administrative Agent may be filed in any filing office in any UCC jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all assets of the Grantor or words of similar effect, regardless of whether any particular asset comprised in the Collateral falls within the scope of Article 9 of the UCC of such jurisdiction, or (2) byanyother description whichreasonablyapproximates the description containedin this Security Agreement, and (ii) contain any other information required by part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any financing statement or amendment, including (A) whether such Grantor is an organization, the type of organization and any organization identification number issued to such Grantor, and (B)in the case of a financing statement filed as a fixture filing or indicating such Grantor’s Collateral as as- extracted collateral or timber to be cut, a sufficient description of real property to which the Collateral relates.
